Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-15-2020 and 10-19-2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 32 is objected to because of the following informalities:  ‘transfering’ is incorrectly spelled.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-51 of U.S. Patent No. 10616184 in view of Kiefer et al (US 20130061045), hereafter Kiefer. 
Instant App. 16840989
U.S. Patent No. 10616184
27. (New) A method of wireless display, comprising: establishing a wireless display connection between a transmitter and a receiver; and performing by the transmitter: dividing a first encrypted content into a first encrypted video and a first encrypted audio; decrypting the first encrypted video to decrypted video, and decrypting the first encrypted audio to decrypted audio; encrypting the decrypted video to a second encrypted video, and encrypting the decrypted audio to a second encrypted audio; combining the second encrypted video and the second encrypted audio into a second encrypted content; and transferring, via the wireless display connection, the second encrypted content to the receiver.
28. (New) The method of claim 27, comprising negotiating a wireless connection between the transmitter and the receiver to wirelessly couple the transmitter and the receiver.
29. (New) The method of claim 27, comprising processing, via the transmitter, the first encrypted content into the second encrypted content without decoding.
30. (New) The method of claim 28, wherein the wireless connection is compliant with a wireless standard, and wherein the wireless display connection is compliant with a wireless standard.
31. (New) The method of claim 29, comprising the transmitter performing a license acquisition to obtain a first key, wherein the processing comprises: decrypting the first encrypted content with the first key; and performing encryption with a second key different than the first key to process the first encrypted content into the second encrypted content.
32. (New) The method of claim 31, wherein the first key comprises a Digital Rights Management (DRM) key, and wherein the second key comprises a High Definition Copy Protocol (HDCP) key.
33. (New) The method of claim 29, wherein the processing comprises: packetizing the decrypted video; packetizing the decrypted audio; compressing a user interface (UI) stream; and combining the compressed UI stream with the second encrypted video and the second encrypted audio to give the second encrypted content without composing, wherein the first encrypted content comprises a first-key encrypted content, and wherein the second encrypted content comprises a second-key encrypted content.
34. (New) The method of claim 33, wherein packetizing comprises subjecting the decrypted audio or decrypted video to a packetized elementary stream (PES) packetizer.
35. (New) The method of claim 27, comprising negotiating a wireless connection between the transmitter and the receiver to wirelessly couple the transmitter and the receiver, wherein the transmitter does not decode the decrypted video, and wherein the transmitter does not decode the decrypted audio.
36. (New) The method of claim 35, wherein the wireless connection is compliant with a wireless standard, and wherein the wireless display connection is compliant with a wireless standard.
37. (New) The method of claim 27, comprising the transmitter receiving the first encrypted content and performing a license acquisition to obtain a first key, wherein decrypting the first encrypted video comprises decrypting the first encrypted video with the first key, and wherein decrypting the first encrypted audio comprises decrypting the first encrypted audio with the first key.
38. (New) The method of claim 37, wherein encrypting the decrypted video comprises encrypting the decrypted video with a second key different than the first key, and wherein encrypting the decrypted audio comprises encrypting the decrypted audio with the second key.
39. (New) The method of claim 27, comprising the transmitter packetizing the decrypted video, and the transmitter packetizing the decrypted audio, wherein the first encrypted content comprises a first-key encrypted content, and wherein the second encrypted content comprises a second-key encrypted content.
40. (New) The method of claim 27, comprising the transmitter compressing a user interface (UI) stream, and wherein combining into a second encrypted content comprises the transmitter combining the compressed UI stream with the second encrypted video and the second encrypted audio to the second encrypted content without composing.
41. (New) A transmitter configured for wireless display, comprising: a processor; and memory storing instructions that when executed by the processor cause the transmitter to: receive a first encrypted content and divide the first encrypted content into a first encrypted video and a first encrypted audio; decrypt the first encrypted video to decrypted video, and decrypt the first encrypted audio to decrypted audio;encrypt the decrypted video to a second encrypted video without decoding the decrypted video, and encrypt the decrypted audio to a second encrypted audio without decoding the decrypted audio; combine the second encrypted video and the second encrypted audio into a second encrypted content; and transfer the second encrypted content over a wireless display service connection to a receiver.
42. (New) The transmitter of claim 41, wherein the transmitter is a computing device and is to negotiate a wireless connection with the receiver to wirelessly couple the transmitter and the receiver, wherein the transmitter is to establish over the wireless connection the wireless display service connection between the transmitter and the receiver, wherein the transfer of the second encrypted content over the wireless display service connection to the receiver is in response to initiation of the transfer by a user, and wherein the receiver to receive the second encrypted content.
43. (New) The transmitter of claim 42, wherein the wireless connection is compliant with a wireless standard, and wherein the wireless display service connection is compliant with a wireless standard.
44. (New) The transmitter of claim 41, wherein the instructions when executed by the processor cause the transmitter to acquire a license to obtain a first key, wherein to decrypt the first encrypted video comprises decrypting the first encrypted video with the first key, wherein to decrypt the first encrypted audio comprises decrypting the first encrypted audio with the first key, wherein to encrypt the decrypted video comprises encrypting the decrypted video with a second key different from the first key, and wherein to encrypt the decrypted audio comprises encrypting the decrypted audio with the second key.
45. (New) The transmitter of claim 44, wherein the first key comprises a Digital Rights Management (DRM) key, and wherein the second key comprises a High Definition Copy Protocol (HDCP) key.
46. (New) The transmitter of claim 41, the instructions when executed by the processor cause the transmitter to packetize the decrypted video, packetize the decrypted audio, and compress a user interface (UI) stream, wherein to combine into a second encrypted content comprises combining the compressed UI stream with the second encrypted video and the second encrypted audio to give the second encrypted content without composing, wherein the first encrypted content comprises a first-key encrypted content, and wherein the second encrypted content comprises a second-key encrypted content.
47. (New) A tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a computing device, cause the computing device to: receive a first encrypted content and divide the first encrypted content into a first encrypted video and a first encrypted audio; decrypt the first encrypted video to decrypted video, and decrypt the first encrypted audio to decrypted audio; encrypt the decrypted video to a second encrypted video without decoding the decrypted video, and encrypt the decrypted audio to a second encrypted audio without combine the second encrypted video and the second encrypted audio into a second encrypted content; and transfer, via a wireless display service connection, the second encrypted content to a receiver.
48. (New) The non-transitory, computer-readable medium of claim 47, wherein: the first encrypted content comprises content encrypted by a first key; the first encrypted video comprises video encrypted by the first key; the first encrypted audio comprises audio encrypted by the first key; the second encrypted content comprises content encrypted by a second key different than the first key; the second encrypted video comprises video encrypted by the second key; and the second encrypted audio comprises audio encrypted by the second key.
49. (New) The non-transitory, computer-readable medium of claim 47, wherein the instructions when executed by the processor cause the computing device to: negotiate a wireless connection between a transmitter and the receiver to wirelessly couple the transmitter and the receiver, wherein the transmitter comprises the establish the wireless display service connection between the transmitter and the receiver, wherein the transfer of the second encrypted content via the wireless display service connection to the receiver is in response to initiation of the transfer by a user, and wherein the receiver to receive the second encrypted content; and acquire a license to obtain a first key, wherein to decrypt the first encrypted video comprises decrypting the first encrypted video with the first key, and wherein to decrypt the first encrypted audio comprises decrypting the first encrypted audio with the first key.
50. (New) The non-transitory, computer-readable medium of claim 48, wherein the instructions when executed by the processor cause the computing device to packetize the decrypted video and packetize the decrypted audio, wherein to encrypt the decrypted video comprises encrypting the decrypted video with a second key different from the first key, and wherein to encrypt the decrypted audio comprises encrypting the decrypted audio with the second key.
51. (New) The non-transitory, computer-readable medium of claim 47, wherein the instructions when executed by the processor cause the computing device to compress a user interface (UI) stream, and wherein to combine into the second encrypted content comprises combining the compressed UI stream with the second encrypted video and the second encrypted audio to the second encrypted content without composing.
26. (New) A transmitter configured for wireless display, comprising: a processor; and memory storing instructions that when executed by the processor cause the transmitter to: divide encrypted content into video content and audio content; decrypt the video content; decrypt the audio content; encrypt the decrypted video content without decoding the decrypted video content; encrypt the decrypted audio content without decoding the decrypted audio content; combine the encrypted video content and the encrypted audio content; and transfer the combined encrypted video content and encrypted audio content wirelessly to a receiver.
27. (New) The transmitter of claim 26, wherein the transmitter is a computing device and is to negotiate a wireless display connection with the receiver to wirelessly couple the transmitter and the receiver, wherein the combined encrypted content is transferred over the wireless display connection to the receiver in response to initiation of the transfer by a user.
28. (New) The transmitter of claim 27, wherein the wireless display connection is compliant with a wireless standard.
29. (New) The transmitter of claim 26, wherein the instructions when executed by the processor cause the transmitter to acquire a license to obtain a first key, wherein to decrypt the video content comprises decrypting the video content with the first key, wherein to decrypt the audio content comprises decrypting the audio content with the first key, wherein to encrypt the decrypted video content comprises encrypting the decrypted video content with a second key different from the first key, and wherein to encrypt the decrypted audio content comprises encrypting the decrypted audio content with the second key.
30. (New) The transmitter of claim 29, wherein the first key comprises a Digital Rights Management (DRM) key, and wherein the second key comprises a High Definition Copy Protocol (HDCP) key.
31. (New) The transmitter of claim 26, the instructions when executed by the processor cause the transmitter to packetize the decrypted video content, packetize the decrypted audio content, and compress a user interface (UI) stream, wherein to combine the encrypted video content and the encrypted audio content comprises combining the compressed UI stream with the encrypted video content and the encrypted audio content without composing, wherein the encrypted content comprises a first-key encrypted content, and wherein the combined encrypted video content and encrypted audio content comprises a second-key encrypted content.
32. (New) A method of wireless display, comprising: dividing encrypted content into video content and audio content; decrypting the video content; decrypting the audio content; encrypting the decrypted video content without decoding the decrypted video content; encrypting the decrypted audio content without decoding the decrypted audio content; combining the encrypted video content and the encrypted audio content; and transfering the combined encrypted video content and encrypted audio content wirelessly to a receiver.
33. (New) The method of claim 32, comprising negotiating a wireless connection between the transmitter and the receiver to wirelessly couple the transmitter and the receiver.
34. (New) The method of claim 33, wherein the wireless connection is compliant with a wireless standard, and wherein the wireless display connection is compliant with a wireless standard.
35. (New) The method of claim 32, comprising the transmitter performing a license acquisition to obtain a first key, wherein the processing comprises: decrypting the video content and the audio content with the first key; and encrypting the decrypted video content and encrypted audio content with a second key different than the first key.
36. (New) The method of claim 35, wherein the first key comprises a Digital Rights Management (DRM) key, and wherein the second key comprises a High Definition Copy Protocol (HDCP) key.
37. (New) The method of claim 32, comprising: packetizing the decrypted video content; packetizing the decrypted audio content; compressing a user interface (UI) stream; and combining the compressed UI stream with the encrypted video content and the encrypted audio content, wherein the encrypted content comprises a first-key encrypted content, and wherein the encrypted video content and the encrypted audio content comprise a second-key encrypted content.
38. (New) The method of claim 37, wherein packetizing comprises subjecting the decrypted video content and/or the decrypted video content to a packetized elementary stream (PES) packetizer.
39. (New) The method of claim 32, comprising negotiating a wireless connection between the transmitter and the receiver to wirelessly couple the transmitter and the receiver, wherein the transmitter does not decode the decrypted video content, and wherein the transmitter does not decode the decrypted audio content.
40. (New) The method of claim 39, wherein the wireless connection is compliant with a wireless standard.
41. (New) The method of claim 32, comprising the transmitter receiving the encrypted content and performing a license acquisition to obtain a first key, wherein decrypting the video content comprises decrypting the video content with the first key, and wherein decrypting the audio content comprises decrypting the audio content with the first key.
42. (New) The method of claim 41, wherein encrypting the decrypted video content comprises encrypting the decrypted video content with a second key different than the first key, and wherein encrypting the decrypted audio content comprises encrypting the decrypted audio content with the second key.
43. (New) The method of claim 32, comprising the transmitter packetizing the decrypted video content, and the transmitter packetizing the decrypted audio content, wherein the encrypted content comprises a first-key encrypted content, and wherein the combined encrypted video content and encrypted audio content comprises a second-key encrypted content.
44. (New) The method of claim 32, comprising the transmitter compressing a user interface (UI) stream, and wherein combining the encrypted video content and the encrypted audio content comprises the transmitter combining the compressed UI stream with the encrypted video content and the encrypted audio content without composing.
45. (New) A tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a computing device, cause the computing device to: divide encrypted content into video content and audio content; decrypt the video content; decrypt the audio content; encrypt the decrypted video content without decoding the decrypted video content; encrypt the decrypted audio content without decoding the decrypted audio content; combine the encrypted video content and the encrypted audio content; and transfer the combined encrypted video content and encrypted audio content wirelessly to a receiver.
46. (New) The non-transitory, computer-readable medium of claim 45, wherein: the encrypted content comprises content encrypted by a first key; the video content comprises video encrypted by the first key; the audio content comprises audio encrypted by the first key; the combined encrypted video content and encrypted audio content comprises content encrypted by a second key different than the first key; the encrypted video content comprises video encrypted by the second key; and the encrypted audio content comprises audio encrypted by the second key.
47. (New) The non-transitory, computer-readable medium of claim 45, wherein the instructions when executed by the processor cause the computing device to: negotiate a wireless connection between a transmitter and the receiver to wirelessly couple the transmitter and the receiver, wherein the transmitter comprises the computing device; establish a wireless display service connection between the transmitter and the receiver, wherein the transfer of the combined encrypted video content and encrypted audio content is in response to initiation of the transfer by a user; and acquire a license to obtain a first key, wherein to decrypt the first encrypted video comprises decrypting the first encrypted video with the first key, and wherein to decrypt the first encrypted audio comprises decrypting the first encrypted audio with the first key.
48. (New) The non-transitory, computer-readable medium of claim 47, wherein the instructions when executed by the processor cause the computing device to packetize the decrypted video and packetize the decrypted audio, wherein to encrypt the decrypted video content comprises encrypting the decrypted video content with a second key different from the first key, and wherein to encrypt the decrypted audio content comprises encrypting the decrypted audio content with the second key.
49. (New) The non-transitory, computer-readable medium of claim 45, wherein the instructions when executed by the processor cause the computing device to compress a user interface (UI) stream, and wherein to combine the encrypted video content and the encrypted audio content comprises combining the encrypted video content and the encrypted audio content without composing.
50. (New) The non-transitory, computer-readable medium of claim 45, wherein the instructions when executed by the processor cause the computing device to negotiate a wireless connection with the receiver.


US Patent # 10616184 reads on the instant application 16840989 but is not explicit about the wireless display connection is compliant with a wireless standard.
However the analogous art Kiefer teaches the wireless display connection is compliant with a wireless standard. (Kiefer: [0081] FIG. 1A, the illustrated playback devices include personal computers 18 and mobile phones 20. In other embodiments, playback devices can include consumer electronics devices such as DVD players, Blu-ray players, televisions, set top boxes, video game consoles, tablets, and other devices that are capable of playing back media container formats are the MP4 container format specified in MPEG-4 Part 14 (i.e. ISO/IEC 14496-14) and the MPEG transport stream (TS) container specified in MPEG-2 Part 1 (i.e. ISO/IEC Standard 13818-1).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US Patent # 10616184 to include the idea of establishing wireless connection using one of the wireless standards as taught by Kiefer so that the cryptographic information such as a security key can be securely obtained ([0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26-30, 32-36, 39-42, 44-46 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiefer et al (US 20130061045), hereafter Kiefer and Shi et al (US 20100146293), hereafter Shi.
Claim 26: Kiefer teaches a transmitter configured for wireless display, comprising: a processor; and memory storing instructions that when executed by the processor cause the transmitter to (Figs. 1B & 1C): divide encrypted content into video content and audio content; ([0003] content can be divided into audio, video, and subtitle streams);
decrypt the video content; ([0027] decrypting the encrypted portion of the protected frame of video);
decrypt the audio content; ([0075] decryption using common cryptographic information of specific portions of media);
combine the encrypted video content and the encrypted audio content; ([0068] an encoded video stream is multiplexed with one or more encoded audio, and/or subtitle streams in each Matroska container file);
and transfer the combined encrypted video content and encrypted audio content wirelessly to a receiver. ([0071] the playback device achieves adaptive bitrate streaming by receiving sequential Cluster elements...within each of the Matroska container files [0084] comprising multiplexed streams including a video stream, and one or more audio streams, one or more subtitle streams and/or one or more trick play streams (Fig. 1A) wirelessly to a receiving mobile phone);

However, the analogous art Shi teaches encrypt the decrypted video content without decoding the decrypted video content; ([0035] information to allow a re-encrypt video module associated with the virtual machine to re-encrypt the content without decoding as the trusted end-point does decoding);
encrypt the decrypted audio content without decoding the decrypted audio content; ([0035, 57] information to allow a re-encrypt audio module associated with the virtual machine to re-encrypt the content without decoding as the re-encrypted content is sent later to a decoder);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of re-encrypting the decrypted audio and video contents as taught by Shi so that the independent software vendor (ISV) creates an environment wherein they ensure no content or confidential secrets are leaked, even to the graphics processing unit (GPU) provider ([0081]).
Claim 32: Kiefer teaches a method of wireless display, comprising (Summary): dividing encrypted content into video content and audio content; decrypting the video content; decrypting the audio content; combining the encrypted video content and the encrypted audio content; and transfering the combined encrypted video content and encrypted audio content wirelessly to a receiver. ([0003] content can be divided into audio, video, and subtitle streams; [0027] decrypting the encrypted portion of the protected frame of video; [0075] decryption using common cryptographic information of specific portions of media; [0068] an encoded video stream is multiplexed with one or more encoded audio, and/or subtitle streams in each Matroska container file; [0071] the playback device achieves adaptive bitrate streaming by receiving sequential Cluster elements...within each of the Matroska container files [0084] comprising multiplexed streams including a video stream, and one or more audio streams, one or more subtitle streams and/or one or more trick play streams (Fig. 1A) wirelessly to a receiving mobile phone);
Kiefer teaches the claimed concept but is silent on encrypting the decrypted video content without decoding the decrypted video content; encrypting the decrypted audio content without decoding the decrypted audio content;
However, the analogous art Shi teaches encrypting the decrypted video content without decoding the decrypted video content; encrypting the decrypted audio content without decoding the decrypted audio content; ([0035] information to allow a re-encrypt video module associated with the virtual machine to re-encrypt the content without decoding as the trusted end-point does decoding; [0035, 57] information to allow a re-encrypt audio module associated with the virtual machine to re-encrypt the content without decoding as the re-encrypted content is sent later to a decoder);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of re-encrypting the decrypted audio and video contents as taught by Shi so that the independent software vendor (ISV) creates an environment wherein they ensure no content or confidential secrets are leaked, even to the graphics processing unit (GPU) provider ([0081]).
Claim 45: Kiefer teaches a tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a computing device, cause the computing device to: divide encrypted content into video content and audio content; decrypt the video ([0003] content can be divided into audio, video, and subtitle streams; [0027] decrypting the encrypted portion of the protected frame of video; [0075] decryption using common cryptographic information of specific portions of media; [0068] an encoded video stream is multiplexed with one or more encoded audio, and/or subtitle streams in each Matroska container file; [0071] the playback device achieves adaptive bitrate streaming by receiving sequential Cluster elements...within each of the Matroska container files [0084] comprising multiplexed streams including a video stream, and one or more audio streams, one or more subtitle streams and/or one or more trick play streams (Fig. 1A) wirelessly to a receiving mobile phone);
Kiefer teaches the claimed concept but is silent on encrypt the decrypted video content without decoding the decrypted video content; encrypt the decrypted audio content without decoding the decrypted audio content;
However, the analogous art Shi teaches encrypt the decrypted video content without decoding the decrypted video content; encrypt the decrypted audio content without decoding the decrypted audio content; ([0035] information to allow a re-encrypt video module associated with the virtual machine to re-encrypt the content without decoding as the trusted end-point does decoding; [0035, 57] information to allow a re-encrypt audio module associated with the virtual machine to re-encrypt the content without decoding as the re-encrypted content is sent later to a decoder);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of re-([0081]).
Claim 27: the combination of Kiefer and Shi teaches the transmitter of claim 26, wherein the transmitter is a computing device and is to negotiate a wireless display connection with the receiver to wirelessly couple the transmitter and the receiver, wherein the combined encrypted content is transferred over the wireless display connection to the receiver in response to initiation of the transfer by a user. (Kiefer: [0021] the client application ... requests a Tracks element from one of the Matroska container files...; [0081] the registered playback device (mobile phone) uses the bound cryptographic data to request adaptive bitrate streaming of protected content. Once the client application has obtained (wirelessly) the common cryptographic information, the playback device uses the same cryptographic information to access protected content within a single instance of a title).
Claim 28: the combination of Kiefer and Shi teaches the transmitter of claim 27, wherein the wireless display connection is compliant with a wireless standard. (Kiefer: [0081] FIG. 1A, the illustrated playback devices include personal computers 18 and mobile phones 20. In other embodiments, playback devices can include consumer electronics devices such as DVD players, Blu-ray players, televisions, set top boxes, video game consoles, tablets, and other devices that are capable of playing back media container formats are the MP4 container format specified in MPEG-4 Part 14 (i.e. ISO/IEC 14496-14) and the MPEG transport stream (TS) container specified in MPEG-2 Part 1 (i.e. ISO/IEC Standard 13818-1));
Claim 29: the combination of Kiefer and Shi teaches the transmitter of claim 26, wherein the instructions when executed by the processor cause the transmitter to acquire a license to obtain a (Shi: [0084] licensee secret is indirectly combined with other GPU secrets to form the encryption and decryption keys used in creating and extracting the payload; [0017] a processor to generate keys for decrypting content and [0037, 53] the title keys are derived and used to decrypt the audio and video contents; [0032, 35] the virtual machine processes the content, [0078] use an ephemeral session key secret, to handle the content and re-encrypt the (decrypted) content).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of obtain license to generate encryption and decryption keys as taught by Shi so that the independent software vendor (ISV) creates an environment wherein they ensure no content or confidential secrets are leaked, even to the graphics processing unit (GPU) provider ([0081]).
Claim 30: the combination of Kiefer and Shi teaches the transmitter of claim 29, wherein the first key comprises a Digital Rights Management (DRM) key, and wherein the second key comprises a High Definition Copy Protocol (HDCP) key. (Kiefer: [0081] FIG. 1A, the illustrated playback devices include personal computers 18 and mobile phones 20. In other embodiments, playback devices can include consumer electronics devices such as DVD players, Blu-ray players, televisions, set top boxes, video game consoles, tablets, and other devices that are capable of playing back media container formats are the MP4 container format specified in MPEG-4 Part 14 (i.e. ISO/IEC 14496-14) and the MPEG transport stream (TS) container specified in MPEG-2 Part 1 (i.e. ISO/IEC Standard 13818-1));
Claim 33: the combination of Kiefer and Shi teaches the method of claim 32, comprising negotiating a wireless connection between the transmitter and the receiver to wirelessly couple the transmitter and the receiver. (Kiefer: [0081, Fig. 1A] playback devices include personal computers and mobile phones, playback devices include consumer electronics devices such as tablets, and other devices – wireless network).
Claim 34: the combination of Kiefer and Shi teaches the method of claim 33, wherein the wireless connection is compliant with a wireless standard, and wherein the wireless display connection is compliant with a wireless standard. (Kiefer: [0081, Fig. 1A] playback devices include personal computers and mobile phones, playback devices include consumer electronics devices such as tablets, and other devices – wireless network).
Claim 35: the combination of Kiefer and Shi teaches the method of claim 32, comprising the transmitter performing a license acquisition to obtain a first key, wherein the processing comprises: decrypting the video content and the audio content with the first key; and encrypting the decrypted video content and encrypted audio content with a second key different than the first key. (Shi: [0084] licensee secret is indirectly combined with other GPU secrets to form the encryption and decryption keys used in creating and extracting the payload; [0017] a processor to generate keys for decrypting content and [0037, 53] the title keys are derived and used to decrypt the audio and video contents; [0032, 35] the virtual machine processes the content, [0078] use an ephemeral session key secret, to handle the content and re-encrypt the (decrypted) content).
([0081]).
Claim 36: the combination of Kiefer and Shi teaches the method of claim 35, wherein the first key comprises a Digital Rights Management (DRM) key, and wherein the second key comprises a High Definition Copy Protocol (HDCP) key. (Kiefer: [0010, 19] identify at least a portion of the common cryptographic information which is a set of encryption keys used for decryption of the content; [0066] the common set of cryptographic information also has a set of frame keys used to encrypt at least a portion of the encoded frame and DRM information can be provided with the protected frame indicating the frame key utilized to perform the encryption).
Claim 39: the combination of Kiefer and Shi teaches the method of claim 32, comprising negotiating a wireless connection between the transmitter and the receiver to wirelessly couple the transmitter and the receiver, wherein the transmitter does not decode the decrypted video content, and wherein the transmitter does not decode the decrypted audio content. (Shi: [0035] information to allow a re-encrypt video module associated with the virtual machine to re-encrypt the content without decoding as the trusted end-point does decoding; [0035, 57] information to allow a re-encrypt audio module associated with the virtual machine to re-encrypt the content without decoding as the re-encrypted content is sent later to a decoder);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of transmitting ([0081]).
Claim 40: the combination of Kiefer and Shi teaches the method of claim 39, wherein the wireless connection is compliant with a wireless standard. (Kiefer: [0081, Fig. 1A] playback devices include personal computers and mobile phones, playback devices include consumer electronics devices such as tablets, and other devices – wireless network).
Claim 41: the combination of Kiefer and Shi teaches the method of claim 32, comprising the transmitter receiving the encrypted content and performing a license acquisition to obtain a first key, wherein decrypting the video content comprises decrypting the video content with the first key, and wherein decrypting the audio content comprises decrypting the audio content with the first key. (Shi: [0084] licensee secret is indirectly combined with other GPU secrets to form the encryption and decryption keys used in creating and extracting the payload; [0017] a processor to generate keys for decrypting content and [0037, 53] the title keys are derived and used to decrypt the audio and video contents; [0032, 35] the virtual machine processes the content, [0078] use an ephemeral session key secret, to handle the content and re-encrypt the (decrypted) content).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of obtain license to generate encryption and decryption keys as taught by Shi so that the independent software vendor (ISV) creates an environment wherein they ensure no content or confidential secrets are leaked, even to the graphics processing unit (GPU) provider ([0081]).
Claim 42: the combination of Kiefer and Shi teaches the method of claim 41, wherein encrypting the decrypted video content comprises encrypting the decrypted video content with a second key different than the first key, and wherein encrypting the decrypted audio content comprises encrypting the decrypted audio content with the second key. (Shi: [0035] information to allow a re-encrypt video module associated with the virtual machine to re-encrypt the content without decoding as the trusted end-point does decoding [0035, 57] information to allow a re-encrypt audio module associated with the virtual machine to re-encrypt the content without decoding as the re-encrypted content is sent later to a decoder [0032, 35] the virtual machine processes the content, [0078] use an ephemeral session key secret, to handle the content and re-encrypt the (decrypted) content).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of re-encrypting decrypted contents with different ephemeral keys as taught by Shi so that the independent software vendor (ISV) creates an environment wherein they ensure no content or confidential secrets are leaked, even to the graphics processing unit (GPU) provider ([0081]).
Claim 44: the combination of Kiefer and Shi teaches the method of claim 32, comprising the transmitter compressing a user interface (UI) stream, and wherein combining the encrypted video content and the encrypted audio content comprises the transmitter combining the compressed UI stream with the encrypted video content and the encrypted audio content without composing. (Shi: [0068] an encoded video stream is multiplexed with one or more encoded audio, and/or subtitle streams in each Matroska container file).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of combining ([0081]).
Claim 46: the combination of Kiefer and Shi teaches the non-transitory, computer-readable medium of claim 45, wherein: the encrypted content comprises content encrypted by a first key; the video content comprises video encrypted by the first key; the audio content comprises audio encrypted by the first key; the combined encrypted video content and encrypted audio content comprises content encrypted by a second key different than the first key; the encrypted video content comprises video encrypted by the second key; and the encrypted audio content comprises audio encrypted by the second key. (Shi: [0032, 35] derive the title keys and re-encrypt the content… information to allow a re-encrypt video module associated with the virtual machine to re-encrypt the content without decoding as the trusted end-point does decoding [0035, 57] information to allow a re-encrypt audio module associated with the virtual machine to re-encrypt the content without decoding as the re-encrypted content is sent later to a decoder [0068] an encoded video stream is multiplexed with one or more encoded audio, and/or subtitle streams in each Matroska container file [0078] use an ephemeral session key secret, to handle the content and re-encrypt the (decrypted) content).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of encrypted contents are combined as taught by Shi so that the independent software vendor (ISV) creates an environment wherein they ensure no content or confidential secrets are leaked, even to the graphics processing unit (GPU) provider ([0081]).
Claim 49: the combination of Kiefer and Shi teaches the non-transitory, computer-readable medium of claim 45, wherein the instructions when executed by the processor cause the computing device to compress a user interface (UI) stream, and wherein to combine the encrypted video content and the encrypted audio content comprises combining the encrypted video content and the encrypted audio content without composing. (Kiefer: [0068] an encoded video stream is multiplexed with one or more encoded audio, and/or subtitle streams in each Matroska container file).
Claim 50: the combination of Kiefer and Shi teaches the non-transitory, computer-readable medium of claim 45, wherein the instructions when executed by the processor cause the computing device to negotiate a wireless connection with the receiver. (Shi: [0091] the client establishes a secure communication channel between the processor and the application secured utilizing cryptographic values derived in the processor, and at least one certificate [0117] in a wireless network for communication purposes).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiefer to include the idea of encrypted contents are combined as taught by Shi so that the independent software vendor (ISV) creates an environment wherein they ensure no content or confidential secrets are leaked, even to the graphics processing unit (GPU) provider ([0081]).

Allowable Subject Matter
Claims 31, 37, 38, 43, 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Jain et al (US 20050183120): Multi-user personalized digital multimedia distribution methods and systems.
2. Kawasaki et al (US 20060190803): System and method for error correction in high definition TV signal.
3. KUMAGAYA; Takeshi (US 20070201691): METHOD OF STORING OR RECORDING HIGHLY CONFIDENTIAL DATA, PLAYBACK APPARATUS USING HIGHLY CONFIDENTIAL DATA, AND MEMORY STORING HIGHLY CONFIDENTIAL DATA.
4. Jain et al (US 20150295903): Efficient Routing of Streams Encrypted Using Point-to-Point Authentication Protocol.
5. Yi et al (US 20050183120): Multi-user personalized digital multimedia distribution methods and systems.
6. KASEDA et al (US 20160119292): RE-ENCRYPTION SYSTEM, RE-ENCRYPTION APPARATUS, AND PROGRAM.
7. Yonge et al (US 7684568): Encrypting data in a communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /Examiner, Art Unit 2438.